DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed December 7, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on December 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,551,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over
Bayat et al 7,651,240 in view of Doorman et al 10,458,631, Kung 7,347,582 and Bamber 5,860,729.
Regarding Claims 1 and 3, Bayat et al shows in Figures 1 and 8D, a light
assembly comprising a base 12 having a first section 16 and second section 18, a first

emitting diode configured to emit light in a first direction from the base 18, a second light
source 550 supported by the base providing a flood light in a second direction from the
base 18 (see col. 5, line 15), a control panel supported by the base including an
actuator operable to control operation of the light assembly (see Fig. 7 & 8A, col. 24,
line 40). Bayat et al fails to disclose the second light source consists of four flood LEDs
arranged in a square grid, a diffuser to enclose the first light source and a handle coupled to the diffuser. Doorman et al teaches that it is known in the art in Figure 2, to provide a flood light with four LEDs 30 covered by a lens 26 arranged in a square grid (see col. 2, line 29). Kung teaches that it is known in the art in Figure 1 to provide a removable diffuser 26 for a light source supported by a base 16 (see col. 2, line 40). Bamber teaches that it is known in the art in Figure 1 to provide a handle 14 with a gripping portion coupled to the upper end of a diffuser 13 (see col. 2, line 26). It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Bayat et to include flood LEDs in the same manner as taught by Doorman et al to minimize the number of needed light sources while providing the necessary lighting for the flood light, to include a removable diffuser for the first light source in the same manner as taught by Kung to vary the appearance of the emitted light and to provide access to the interior compartment for replacement/repair of components and to provide a handle at the upper end of the light assembly in the same manner as taught by Bamber to permit convenient carrying of the device and hands free use of the lighting assembly.
Regarding Claim 2, Bayat et al show lens 454 covering LED 550 in Figure 8D
and as modified by Doorman et al would provide a lens 26 covering the LED grid as
shown in Figure 2 (see Doorman et al).

source are operable independently of each other (see col. 23, line 11).
Regarding Claim 6, Bayat et al discloses a power output supported by the base
(see col. 5, line 47).
Regarding Claim 7, Bayat et al shows in Figures 5-6, the circuitry for providing
power from a power source 310 (see col. 16, line 35) to the first and second light
sources. 
Regarding Claim 8, Bayat et al discloses the first light source can be a spot light
or flood light. It would have been obvious to one of ordinary skill in the art to provide a
flood light to emit in light in a 360° to encompass an entire area for illumination.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al
7,651,240 as modified by Doorman et al 10,458,631, Kung 7,347,582 and Bamber 5,860,729 as applied to claim 1 above, and further in view of Deighton et al 9,074,739.
Regarding Claim 4, Bayat et al fails to disclose changing the intensity of the first
light source. Deighton et al teaches that it is known in the art to provide for a lighting
assembly which includes varying the intensity of plural light sources (see col. 4, line 40).
It would have been obvious to one skilled in the art before the effective date of the
claimed invention to modify Bayat et al to vary the intensity of the first light source or 
second light source in the same manner as taught by Deighton et al to vary the
appearance of the emitted light. 
Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 9-14 are allowable over the prior art because Claim 9 sets forth a base having a receiving port, a heat sink positioned within the base, the heat sink including a first portion and a second portion that is angled relative to the first portion, a first light source supported on the first portion of the heat sink, the first light source including an area light emitting diode configured to emit light in an upward direction from the base, a second light source supported on the second portion of the heat sink, the second light source including a flood light emitting diode configured to emit light from a side of the base, a diffuser supported by the base, the diffuser extending upwardly from the base to enclose the first light source and a battery pack removably received in the receiving port of the base.  This combination of limitations was not shown or suggested by the prior art.
Claims 15-19 are allowable over the prior art because Claim 15 sets forth a base having a top, bottom, a first side and a second side, a first light source positioned on the top of the base, the first light source including an area light emitting diode configured to emit light in a first direction from the base, a second light source positioned on the first side of the base, the second light source including a flood light emitting diode configured to emit light in a second direction from the base, a diffuser positioned on the top of the base, the diffuser extending upwardly from the base to enclose the first light source, a receiving port positioned on the second side of the base, the receiving port electrically coupled to the first light source and the second light source, the receiving portion configured to selectively receive a battery pack and a control panel on the second side of the base, the control panel including a power actuator.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejection of Claims 1-8 are not persuasive as the amendment to independent Claim 1 has necessitated a new ground rejection.  Secondary reference Bamber 5,860,729, as applied above teaches the use of a handle attached to a diffuser on a lighting device and is considered properly combinable with Bayat et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zelina is cited of interest for showing in Figure 1 a portable light with a flood light 40 and a spot light 32 (see Abstract).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PEGGY A NEILS/Primary Examiner, Art Unit 2875